Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:


    PNG
    media_image1.png
    221
    267
    media_image1.png
    Greyscale

in the reply filed on 3/24/2022 is acknowledged.  The traversal is on the ground(s) that the examiner had not shown that there would be a serious search burden to examine all inventions.  This is not found persuasive because the groups were found to be distinct or independent in the previous office action. The examiner would like to draw applicant's attention to the following:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The instantly claimed inventions may be classified in different classes/subclasses as according to CPC. For example, the elected species would be classified under C07D+ for compounds while method claims may be classified under A61P+. Thus, this situation appropriately satisfies criteria (c) above. Additionally, prior art applicable to one invention may not be applicable to another. The examiner would encounter a serious search burden if a restriction requirement was not implemented. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 3,8,11,13,19-20,22,24 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-2,4-7,9-10,12,14-18,21,23 and 25-28 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover compounds of formula I wherein Y = -OC(O)-alkyl and R7,8 do not form a ring.


Priority
The present application is a continuation of co-pending International patent
application no. PCT/CA2021/050125 filed February 4, 2021 which claims the benefit of
priority of co-pending United States provisional patent application no. 62/969,934 filed on February 4, 2020.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-2,4-7,9-10,12,14-18,21,23 and 25-28 are objected to because of the following informalities:
In claim 1, “R2 to R6” should more appropriately read “R2, R3, etc.” to clearly indicate the variables and the definitions associated within them. Thus, the claim and claims which depend from it are objected to. Correction is required.
In claim 1 under the definition for variable A, the embodiment “S(O)Q)” should “S(O)Q”.
The species in claim 26 should have commas after each recited chemical formula. Correction is required. Lastly in claim 27, “and pharmaceutically acceptable carrier” should read “and a pharmaceutically acceptable carrier”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2,4-7,9-10,12,14-17,21,23 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 27 of copending Application No. 17/387,845.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The genus structure of the instant application may be anticipated by the chemical species of claim 27 (e.g. compound I-3 wherein R variables are selected from hydrogen, deuterium, and deuterated alkyl and Y = -OP(O)(OH)2). Thus, the inventions are not independent or distinct.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2,4-7,9-10,12,14-18,21,23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 under variable Q’, the language wherein said 
    PNG
    media_image2.png
    30
    120
    media_image2.png
    Greyscale
is ambiguous since Q’ initially refers to 
    PNG
    media_image3.png
    30
    125
    media_image3.png
    Greyscale
. Are Applicants suggesting that C1 halo alkyl is excluded from further substitution or something else? Thus, the claim and claims which depend from it which do not rectify the issue are considered indefinite.
The following language is unclear to the examiner with respect to the claims:

    PNG
    media_image4.png
    214
    789
    media_image4.png
    Greyscale

. 
Is the above language considered a proviso or something else? For example, the first option states that R1 is selected from a particular embodiment and everything else remains the same. Does the language suggest that the variable must be selected from that group and nothing else? The latter is unclear since the elected species does not even embrace the latter limitation (R1 = hydrogen). The same is applicable for the other “proviso” language.  Does Applicant intend that when Y is X-A, then A must be selected from the later options or something else? The scope is unclear and the examiner will assume that these are improperly worded provisos and will not consider them for prior art purposes until the issue is clarified.
The scope of "prodrug" of compounds of the formula I is rendered indefinite since the metes and bounds of these chemical compounds cannot readily be interpreted by the skilled artisan. What are the chemical identities of these unknown prodrugs? To further complicate the issue, the hydrolyzable moiety of a prodrug may exist as a myriad of functional groups such as carboxylic acid esters, phosphonate esters, carbamates, imines, etc. Do the instant claims cover only a class of these aforementioned groups or substantially more? There is no guidance as to the actual structural chemical species of formula I that would fall within the scope of a “prodrug”. Specification is silent to the latter. The examiner recommends that the term is removed from the claims.  
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9, 16, 17, 21, 23, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 does not further limit claim 1 wherein R7,8 is unsubstituted heterocycloalkyl.  Note that this deemed broader than unsubstituted C3-7 heterocycloalkyl as what is set forth originally in claim 1.
Claims 16-17 recite the following groups for variable A which do not have antecedent basis for claim 1: 
    PNG
    media_image5.png
    49
    347
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    26
    198
    media_image6.png
    Greyscale
. Note that claim 1 recites 
    PNG
    media_image7.png
    81
    730
    media_image7.png
    Greyscale
(see C7cycloalkenyl versus C6cycloalkenyl and R11 versus R12).
Claim 25 recites that Q’ is selected from 
    PNG
    media_image8.png
    89
    130
    media_image8.png
    Greyscale
which is not supported by claim 1 since said claim does not recite the option that this variable may be chosen from an amino group.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2,4-7,9-10,12,14-17,21,23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerilliant Certified Reference Material, P-099, Psilocibin-D10:

    PNG
    media_image9.png
    217
    232
    media_image9.png
    Greyscale
 in acetonitrile.  This compound corresponds applicant’s instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are deuterium; R7 and R8 are each CD3; R9-R11 are hydrogen; Y is X-A; X is O; and A is hydrogen.  
Psilocibin-D10 is provided in acetonitrile.
Claim(s) 1-2,4-7,9-10,12,14-17,21,23, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1246819-43-1 (mentioned in IDS)

    PNG
    media_image10.png
    208
    275
    media_image10.png
    Greyscale
.  This compound corresponds to the instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are deuterium; R7 and R8 are each CH3; R9-R11 are hydrogen; Y is X-A; X is O; and A is P(O)(OR12)2; R12 is hydrogen.



Conclusion


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624